Title: From James Madison to Thomas Swann, 28 June 1805
From: Madison, James
To: Swann, Thomas


Dear Sir
Washington June 28. 1805
I recd. by Mr Dalton your favor of this date. I feel real concern at being unable to assist in the relief of Col. Monros credit with the Bank of Alexandria. My own engagements which I could not avoid, with the tardiness of creditors from which I have expected remittances, put this friendly office out of my power, beyond the amount of $250 which are in the hands of Mr. Deblois, & which he will apply on your intimation, towards the sum required by the Bank. I long ago conveyed thro’ Mr Jones the want of aid from Mr. M’s Agent: But altho’ I am sure Mr J. has done all in his power I have not seen that any aid was to be relied on. I account for it by supposing that the Agent has not been able to collect debts for property sold on credit. I think it probable that Mr. Monroe, from his last letter<s> to me, would prefer bills to be drawn on him rather than that his friends should be put to difficulties, But the present moment is particularly unfavorable for the sale of them, and it is not certain tho’ probable that the bills would find him in London. If I can cooperate with you on the emergency, by turning Mr. M. protanto from the B. of Alexanda. into that of Washington, it will give me pleasure both on your acct & his. With great respect I remain Yr. Obedt. hble. servt.
James Madison
